Filed 11/18/13 P. v. Valdez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B248911
                                                                          (Super. Ct. No. 2013005362)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JOSE VALDEZ,

     Defendant and Appellant.



                   Jose Valdez appeals the judgment entered after he pled guilty to stalking
(Pen. Code,1 § 646.9, subd. (a)), and resisting arrest (§ 148, subd. (a)(1)). He also
admitted suffering a prior strike conviction (§§ 667, subds. (c)(1), (e)(1), 1170.12, subds.
(a)(1), (c)(1)) and serving a prior prison term (§ 667.5, subd. (b)). Pursuant to a
negotiated disposition, the trial court sentenced him to two years eight months in state
prison.
                   Because appellant pled guilty prior to a preliminary hearing, the relevant
facts are derived from the probation report. Over the course of several months, appellant
sent threatening text messages to his ex-girlfriend. When he went looking for her at her
place of employment, she called the police. Appellant fled when the police attempted to
arrest him.


1 All further undesignated statutory references are to the Penal Code.
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal. 3d 436.
              On September 18, 2013, we advised appellant in writing that he had 30
days within which to personally submit any contentions or issues he wished to raise on
appeal. Appellant did not respond.
              Having examined the entire record, we are satisfied that appointed counsel
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 123–124; People v. Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.

We concur:



              GILBERT, P.J.



              YEGAN, J.




                                             2
                               Colleen Toy White, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                           3